Citation Nr: 1124286	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  09-32 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches, claimed as posttraumatic headaches.  

2.  Entitlement to service connection for allergic rhinitis.  

3.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1987 to July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The Veteran was scheduled for a hearing before a Veterans Law Judge at the RO in Waco, Texas in July 2010.  The Veteran failed to report to this hearing, and as of yet, VA has not received a statement of good cause for his failure to report or a request to reschedule.  As such, the Veteran's request for a hearing is deemed withdrawn.  

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The Veteran does not suffer from chronic allergic rhinitis that manifested during, or as a result of, active military service.  

2.  The Veteran does not suffer from chronic sinusitis that manifested during, or as a result of, active military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for establishing entitlement to service connection for chronic sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

A letter sent to the Veteran in April 2008 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  



Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in June 2008, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Allergic Rhinitis

The Veteran contends that he is entitled to service connection for allergic rhinitis.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's reported symptomatology is not associated with allergic rhinitis, but rather, with environmental allergies.  As such, service connection is not warranted.  

The Veteran's service treatment records do not demonstrate that he developed chronic rhinitis during his active military service.  There was no mention of this disorder during the Veteran's January 1988 enlistment examination, and in his report of medical history associated with this examination, the Veteran denied having, or ever having had, ear, nose or throat trouble, chronic or frequent colds or hay fever.  According to an October 2007 treatment record, the Veteran was seen with subjective complaints of severe seasonal allergic rhinitis.  The Veteran also reported in his November 2007 post-deployment health assessment that he suffered from a runny nose and redness of the eyes with tearing during his military service.  However, these subjective symptoms do not demonstrate that the Veteran suffered from a chronic disability during active military service in addition to allergies.  A subsequent treatment record from March 2008 noted allergic rhinitis as one of the Veteran's problems.  

The Veteran was afforded a general VA examination in June 2008.  During the examination, the Veteran reported a chronic history of environment allergies throughout his military tenure with symptoms such as congestion, occasional difficulty breathing through the nose, occasional purulent discharge, rhinorrhea, itchy eyes, scratchy throat, mild cough and postnasal drip.  The examiner concluded that the Veteran had no significant side effects and that he suffered from perennial allergies.  Examination revealed no nasal polyps, no evidence of granulomatous disease including rhinoscleroma, free airflow through both nostrils, and no tenderness, purulent discharge or crusting.  The examiner concluded that the proper diagnosis was environmental allergies in this case.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for rhinitis.  While the Veteran has reported symptomatology during military service, the evidence does not demonstrate that these symptoms were related to allergic rhinitis.  While the Veteran was noted to have allergic rhinitis in March 2008, objective examination in June 2008 did not confirm this diagnosis.  Furthermore, an October 2007 treatment record indicates that the Veteran's seasonal allergic rhinitis was based on subjective complaints.  Therefore, the record fails to demonstrate, through objective evaluation, that the Veteran has a current diagnosis of allergic rhinitis.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of allergic rhinitis, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, service connection is not warranted.  

The Board recognizes that the Veteran has reported allergic symptomatology since his military service.  However, the evidence of record demonstrates that this symptomatology is associated with perennial allergies, and not a disability such as allergic rhinitis.  As such, the Veteran's statements fail to demonstrate that he is entitled to service connection for any actual disability associated with his symptoms.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for allergic rhinitis must be denied.

Sinusitis

The Veteran also contends that he is entitled to service connection for sinusitis.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran has not been diagnosed with chronic sinusitis.  As such, service connection is not warranted.  

The Board recognizes that several references to the sinuses can be found in the Veteran's service treatment records.  The Veteran denied having, or ever having had, sinusitis in his report of medical history associated with his January 1988 enlistment examination.  However, according to a sinus series performed in April 1988, the Veteran had bilateral mucosal thickening with an air fluid level within the right maxillary sinus.  These findings were noted to be consistent with bilateral maxillary sinusitis and a diagnosis of rule out maxillary sinusitis was assigned.  The Veteran was also treated for sinus problems in October 1988 when he was seen with complaints of a sinus cold.  However, the Veteran subsequently denied having, or ever having had, sinusitis in May 1993 and September 1994 reports of medical history.  His sinuses were also found to be normal upon evaluation in March 2003 and the Veteran again denied having sinusitis.  A November 2007 treatment record also indicates that the Veteran had no sinus tenderness.  As such, the Veteran's service treatment records fail to demonstrate that he suffered from chronic sinusitis during active military service.  

Post-service treatment records also fail to demonstrate that the Veteran has been diagnosed with chronic sinusitis.  The Veteran was afforded a general VA examination in June 2008.  The Veteran reported a history of environmental allergies and symptoms such as congestion, difficulty breathing, purulent discharge, and postnasal drip.  The examiner noted that there was no involvement of the soft palate.  The examiner concluded that the Veteran's history was not consistent with chronic sinusitis, but rather, with environmental allergies.  Examination of the sinuses revealed no tenderness and no purulent discharge.  The examiner concluded that the Veteran suffered from environmental allergies rather than chronic sinusitis.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for sinusitis.  The Veteran's service treatment records fail to suggest that he suffered from chronic sinusitis during his military duty, and according to the April 2008 VA examiner, the Veteran's symptomatology was related to environmental allergies rather than sinusitis.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson, 12 Vet. App. at 252.  Without a medical diagnosis of chronic sinusitis, the Board must deny the Veteran's claim.  See Degmetich, 104 F.3d at 1333 (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for sinusitis must be denied.


ORDER

Entitlement to service connection for allergic rhinitis is denied.  

Entitlement to service connection for sinusitis is denied.  
REMAND

The Veteran contends that he is entitled to service connection for chronic headaches.  Specifically, the Veteran has indicated that he believes his headaches arose as a result of a head injury during active military service.  Regrettably, further evidentiary development is necessary before appellate review may proceed on this matter.  

The Veteran was afforded a VA neurological examination in May 2008.  The examiner noted that the Veteran appeared to have had exposure to only one explosion during military service that knocked him down and transiently caused him to be dazed.  However, the examiner indicated that the Veteran was not adversely affected by this incident and that his history was not consistent with a traumatic brain injury.  The examiner also noted that the Veteran's headaches did not appear to be migraines.  The examiner concluded that it was unclear whether the Veteran's headaches were associated with any of his reported in-service bomb exposures.  

In light of the above opinion, the Veteran's claim of entitlement to service connection for posttraumatic headaches was denied.  However, it is not clear that the Veteran's headaches are not related to military service merely because they are deemed to not be migraines or traumatic in nature.  The Veteran's service treatment records clearly note intermittent headaches during military service.  The Veteran has also indicated that he has suffered from chronic symptomatology of headaches since his separation from active duty.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  Therefore, the Veteran should be scheduled for a VA examination so that an opinion as to etiology may be provided.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  This opinion should not be limited to just traumatic brain injury.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination before an appropriate specialist regarding his claimed headache disorder.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner is asked to determine the proper diagnosis associated with the Veteran's reported headaches.  The examiner should then opine as to whether it is at least as likely as not that the Veteran's headaches manifested during, or as a result of, any aspect of the Veteran's military service.  A complete rationale for all opinions offered must be provided.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


